              Case 1:20-cv-02809-LAK Document 82 Filed 09/23/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHASE WILLIAMS and WILLIAM
ZHANG, individually and on behalf of all
others similarly situated,

                       Plaintiffs,
                                                   Civ. No. 1:20-cv-02809-LAK
               v.
                                                   CLASS ACTION
BLOCK.ONE, BRENDAN BLUMER, and
DANIEL LARIMER,

                       Defendants.


CRYPTO ASSETS OPPORTUNITY
FUND LLC and JOHNNY HONG,
Individually and on Behalf of All Others          Civ. No. 1:20-cv-03829-LAK
Similarly Situated,,
                                                   CLASS ACTION
                       Plaintiffs,
                                                   JOINT STIPULATION AND
               v.                                  [PROPOSED] ORDER
                                                   REGARDING THE FILING OF
BLOCK.ONE, BRENDAN BLUMER,
                                                   A RESPONSE TO THE
DANIEL LARIMER, IAN GRIGG, and
                                                   AMENDED COMPLAINT BY
BROCK PIERCE,
                                                   DEFENDANT BROCK
                       Defendants.                 PIERCE



          Plaintiff Crypto Assets Opportunity Fund (“Lead Plaintiff”), individually and

on behalf of all others similarly situated, and Defendant Brock Pierce (together, the

“Parties”), by and through their undersigned counsel, hereby stipulate as follows:

          WHEREAS, on September 15, 2020, plaintiffs caused defendant Brock Pierce

to be served with the summons and the then-operative complaint (the “Original

Complaint”);



                                             1
#93665866v7
               Case 1:20-cv-02809-LAK Document 82 Filed 09/23/20 Page 2 of 3




          WHEREAS, on September 18, 2020, Lead Plaintiff filed an amended class

action complaint, Dkt. No. 66 (the “Amended Complaint”), which has been served on

Mr. Pierce through the undersigned counsel;

          WHEREAS, the current deadline for defendants Block.one and Daniel

Larimer to move to dismiss, answer, or otherwise respond to the amended

complaint is November 2, 2020, Dkt. 28;

          WHEREAS, the Parties wish to conform the response deadline for Mr. Pierce

with the response deadline for Block.one and Mr. Larimer;

          IT IS ACCORDINGLY STIPULATED, by and between the undersigned

counsel for the Parties, subject to the Court’s approval, as follows:

          1.       The deadline for Mr. Pierce to move to dismiss, answer, or otherwise

respond to the amended complaint is November 2, 2020.




                                               2
#93665866v7
              Case 1:20-cv-02809-LAK Document 82 Filed 09/23/20 Page 3 of 3




Date: New York, NY                             Respectfully submitted,
      September 23, 2020


/s/ Daniel L. Berger                           /s/ Edmund Polubinski III
GRANT & EISENHOFER P.A.                        Greg D. Andres
Jay W. Eisenhofer                              Edmund Polubinski III
Daniel L. Berger                               Andrew S. Gehring
Caitlin M. Moyna                               Gabriel Jaime-Bettan
485 Lexington Avenue                           DAVIS POLK & WARDWELL LLP
New York, NY 10017                             450 Lexington Avenue
Tel.: (646) 722-8500                           New York, NY 10017
Fax: (646) 722-8501                            greg.andres@davispolk.com
Email: jeisenhofer@gelaw.com                   edmund.polubinski@davispolk.com
Email: dberger@gelaw.com                       andrew.gehring@davispolk.com
Email: cmoyna@gelaw.com                        gabriel.jaime@davispolk.com

Lead Counsel for the Class and for             Neal A. Potischman
Lead Plaintiff Crypto Assets                   DAVIS POLK & WARDWELL LLP
Opportunity Fund                               1600 El Camino Real
                                               Menlo Park, CA 94025
                                               neal.potischman@davispolk.com
Attorneys for Plaintiffs
                                               /s/ Brian E. Klein
                                               Brian E. Klein
                                               Scott M. Malzahn
                                               Teresa L. Huggins
                                               BAKER MARQUART LLP
                                               777 S. Figueroa Street, Suite 2850
                                               Los Angeles, CA 90017
                                               bklein@bakermarquart.com


                                               Attorneys for Defendants Block.one,
                                               Daniel Larimer, and Brock Pierce

                                               SO ORDERED:



Dated: _______________________, 2020           ___________________________________
                                               Hon. Lewis A. Kaplan
                                               United States District Judge



                                           3
#93665866v7
